DETAILED ACTION
This is the first office action regarding application number 16/579,001, filed September 23, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because of the following informality: Figure 2: The abbreviation “NB” is not defined in the figure nor in the specification. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The disclosure is objected to because of the following informality: Paragraphs [0034]-[0039]: The same label “system” is used to identify different reference characters in Figure 4 (“System 430” and “system 400”). Appropriate correction is required.

Claim Objections
Claims 1, 9, 11, and 19 are objected to because of the following informalities:
Claim 1: The phrase “whether an automation process will succeed or failure” should be “whether an automation process will succeed or fail”. Appropriate correction is required.
Claim 9: The term “correction actions” should be “corrective actions”. Appropriate correction is required.
Claim 11: The phrase “whether an automation process will succeed or failure” should be “whether an automation process will succeed or fail”. Appropriate correction is required.
Claim 19: The term “correction actions” should be “corrective actions”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 8, 14, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4 and 14,
The term “task type” in the limitation "wherein the set of features comprise: task type and activity date" is indefinite, since the specification is unclear what is being identified as a “task”. According to the Merriam-Webster dictionary, a “task” is defined as “a usually assigned piece of work often to be finished within a certain time”. Paragraph [0019] only lists the term “task type” in the context of “task related features (e.g., type of task, activity date, etc.)”, but the specification fails to describe what is being defined as a task, and also fails to describe how to quantify the task type (i.e., is it a free-form type such as a name of the software patch or upgrade, or a software component within a server, or is it a fixed-type such as an identifier/code). However, Figure 2 and paragraph [0026] appear to separate the terms “task” and “type” into different and distinct factors (or features): “Factors 210 may include computer name; type; task; activity date; caption; …”, thus making it even more unclear as to the metes and bounds of the term “task type”. 
In a similar fashion, the term “activity date” in the same limitation is also indefinite, since it is unclear what is being identified as an “activity” in the disclosure. According to the Merriam-Webster dictionary, an “activity” is “an organizational unit for performing a specific function”. However, the specification is unclear in terms of what is considered an activity (i.e., is it a synonym for the term “task”, or is it representing a particular step within a task or process or 
Regarding Claims 7 and 17,
The terms “total memory”, “free space”, “total size” in the limitation "wherein the set of features comprise: total memory, free space and total size" is indefinite, since it is unclear what is the scope and difference between the two terms. The terms “total memory”, “free space”, “total size” may relate to corresponding memory/storage capacity and memory/storage availability, but under its broadest reasonable interpretation, the term “total memory” can also refer to the quantity of memory and/or storage devices on a computer server. In addition, under its broadest reasonable interpretation, either term “total memory” and “total size” can be used to describe the total size of the same memory component, since either term can be used in the art to express a total memory size (whether it be RAM, ROM, disk, cache, etc.). Even assuming the term “total memory” refers to memory capacity, it is also unclear whether the scope of “total memory” is used to quantify the capacity for a certain group of memory/storage devices vs. “total size” being used to quantify the capacity for the same group or a different group/sub-group of memory/storage devices. In addition, the term “free space” can be applied to either groups/sub-groups of memory/storage represented by the terms “total memory” and “total size”. Paragraph [0026] lists some factors (or features) related to memory: “Factors 210 may include … PGB (physical memory in GB); … free space; total physical memory (in GB) may represent total size of disk; etc.” but the specification still fails to distinguish whether “PGB” represents the size of a memory component that is exclusive of a memory/storage device being represented by the “total physical memory (in GB)”, and the term “free space” is not further clarified to indicate whether it is used to represent the memory reflected in “total memory” or “total size”. For the 
Regarding Claim 8 and 18,
The term “Gaussian” in the limitation "wherein the plurality of prediction algorithms comprise logistic regression, linear discriminant analysis, K neighbors classifiers, decision tree classifier and Gaussian" is indefinite, since the specification is unclear what is the scope of the term “Gaussian” with respect to identifying a prediction algorithm (i.e., whether it is referring to a Gaussian process, a Gaussian kernel, a Gaussian naïve Bayes algorithm). Figure 2 in the specification is the only place where the term “Gaussian” is used, and it is followed by an abbreviation “NB” which is not defined in either the specification or in the figure, and hence it is unclear how the applicant is trying to use this term to describe a type of prediction algorithm. For the purposes of examination, this claim limitation will be addressed accordingly in the context of the prior art.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 11,
Both independent claims recite the limitation “identifying and executing … a plurality of prediction algorithms based on the set of features to generate a model that predicts whether an automation process will succeed or fail”. However, the specification fails to discuss how to generate a model that predicts whether an automation process will succeed or fail. Paragraphs [0005]-[0006] merely recite the above claim language verbatim and hence does not provide sufficient support. Paragraph [0016] discusses training a learning model to address a patching problem based on processing data features and recognizing a pattern: “An embodiment of the present invention applies a learning algorithm to determine a predictable pattern based on historical data (e.g., previous month, etc.) to address residual servers. The learning algorithm may also consider data features relevant to the patching program (or other applications). The pattern may then be used to train a learning model to address a patching problem and automatically address the residual servers.”, but it does not mention whether one of the plurality of prediction algorithms is associated with the learning algorithm, or whether the learning algorithm is generated/selected through execution of the plurality of prediction algorithms. Paragraph [0018] provides an overview of the steps of the invention by stating: “As shown in Figure 1, historical data and relevant features may be gathered, at step 110. Machine learning model may be built and evaluated, at step 112. Outcomes of upcoming patching events may be predicted, at step 114. Corrective actions may be suggested, at step 116. The system may also evaluate action for pass or fail, at step 118.”, but in paragraph [0020] (that further describes step At step 112, a machine learning model may be built and evaluated. Prediction algorithms may be identified and applied to the features. Periodically rebuilding and reevaluating a model prevents making decisions on outdated data. For example, prediction algorithm success may be compared to identify an optimal prediction algorithm.”. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is no support of this limitation present in the specification, this claim limitation fails to comply with the written description requirement. For the purposes of examination, this claim limitation will be addressed accordingly in the context of the prior art.
In addition, both independent claims recite the limitation “comparing … the plurality of prediction algorithms to identify an algorithm based on an accuracy metric”. However, the specification fails to describe the steps or procedures required that uses the result of a comparison of accuracy metrics from a plurality of prediction algorithms to identify an algorithm. Paragraphs [0005]-[0006] merely recite the above claim language verbatim and hence does not provide sufficient support. Paragraph [0014] states: “An embodiment of the present invention is directed to evaluating and identifying optimal features to address and improve automation patching success. An embodiment of the present invention may compare machine leaning algorithms and their accuracy in predicting the outcome of upcoming scheduled maintenance activities.”, but paragraph [0020] merely states that prediction algorithm success may be compared to identify an optimal prediction algorithm: “At step 112, a machine learning model may be built and evaluated. Prediction algorithms may be identified and applied to the features. Periodically rebuilding and reevaluating a model prevents making decisions on outdated data. For example, prediction algorithm success may be compared to identify an optimal prediction algorithm.”. Under its broadest reasonable interpretation, a prediction algorithm success (an qualitative value) is not the same as an accuracy metric (a quantitative value that can be measured), and the specification fails to describe how a prediction algorithm success would translate to an accuracy metric. Figure 2 and paragraph [0025] provides a usage of an accuracy metric generated for each of the plurality of prediction algorithms: “Figure 2 is an exemplary interactive interface that illustrates feature identification, according to an embodiment of the present invention. In this example, various weights may be shown for each factor at 210. Section 220 provides a ranking for a set of Prediction Algorithms with a corresponding percentage. The percentage may represent a measure of accuracy. Section 230 provides a graphical illustration of various factors and corresponding weights. For example, corresponding weights may indicate how often the corresponding feature was used in determining whether an automation is successful or a failure. Other information and illustrations may be provided.”, but the specification still fails to provide an adequate correlation between a prediction outcome indicating success and how to calculate an accuracy metric based on the outcome, as well as the selection process resulting from the accuracy metric calculations from each predictive algorithm to identify an optimal prediction algorithm. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is no support of this limitation present in the specification, this claim limitation fails to comply with the written description requirement. For the purposes of examination, this claim limitation will be addressed accordingly in the context of the prior art.
predicting … an outcome of the upcoming patching event based on the algorithm”. However, the specification fails to provide support or identify that the (optimal) prediction algorithm is used to determine the outcome of an upcoming patching event. Paragraphs [0005]-[0006] merely recite the above claim language verbatim and hence does not provide sufficient support. Paragraph [0021] states that outcomes of upcoming patching events may be predicted, but fails to associate the predictions as being the predictions from the optimal prediction algorithm that was identified by the plurality of prediction algorithms: “At step 114, outcomes of upcoming patching events may be predicted. For example, predictions may be executed when servers are scheduled for patching events, e.g., monthly, weekly, etc. An embodiment of the present invention may be directed to identifying trends and patterns. This may involve applying iterations to identify an optimal amount of features and/or properties to address an automation problem. An embodiment of the present invention may consider various factors and features, including server environment, type of automation process or task (e.g., patching, reboot, software update, firmware update, etc.), operation system version, host domain, physical specifications (e.g., memory, free space, type of server, data center, etc.), datacenter, owning team and/or other data. For example, a server configuration may be specific to a particular owning team, e.g., application team. In this example, the application team's server configuration may be influential in determine whether an automation is successful or not.”. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is no support of this limitation present in the specification, this claim limitation fails to comply with the written description requirement. For the purposes of examination, this claim limitation will be addressed accordingly in the context of the prior art.
Claims 2-10 and 12-20 are dependent claims of independent Claims 1 and 11 respectively, and as such inherit the same lack of written description issue established in Claims 1 and 11. Hence Claims 2-10 and 12-20 are also rejected as failing to comply with the written description requirement by virtue of dependency.
Regarding Claims 4 and 14,
Both dependent claims recite “wherein the set of features comprise: task type and activity date”. However, the specification fails to provide support on how these two features are used with the plurality of prediction algorithms to generate a model that predicts whether an automation process will succeed or fail. Paragraph [0025] states: “Section 230 provides a graphical illustration of various factors and corresponding weights. For example, corresponding weights may indicate how often the corresponding feature was used in determining whether an automation is successful or a failure.”, which describes a weighted frequency of a feature, but the specification fails to describe how a weighted frequency will be used in the plurality of prediction algorithms to eventually result in performing a selection or identification of a model that predicts whether an automation process will succeed or fail. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is no support of this limitation present in the specification, this claim limitation fails to comply with the written description requirement. For the purposes of examination, this claim limitation will be addressed accordingly in the context of the prior art.
Regarding Claims 5 and 15,
Both dependent claims recite “wherein the set of features comprise: data center and computer domain”. However, the specification fails to provide support on how these two features are used with the plurality of prediction algorithms to generate a model that predicts Section 230 provides a graphical illustration of various factors and corresponding weights. For example, corresponding weights may indicate how often the corresponding feature was used in determining whether an automation is successful or a failure.”, which describes a weighted frequency of a feature, but the specification fails to describe how a weighted frequency will be used in the plurality of prediction algorithms to eventually result in performing a selection or identification of a model that predicts whether an automation process will succeed or fail. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is no support of this limitation present in the specification, this claim limitation fails to comply with the written description requirement. For the purposes of examination, this claim limitation will be addressed accordingly in the context of the prior art.
Regarding Claims 6 and 16,
Both dependent claims recite “wherein the set of features comprise: computer name, computer manufacturer, and computer model”. However, the specification fails to provide support on how these three features are used with the plurality of prediction algorithms to generate a model that predicts whether an automation process will succeed or fail. Paragraph [0025] states: “Section 230 provides a graphical illustration of various factors and corresponding weights. For example, corresponding weights may indicate how often the corresponding feature was used in determining whether an automation is successful or a failure.”, which describes a weighted frequency of a feature, but the specification fails to describe how a weighted frequency will be used in the plurality of prediction algorithms to eventually result in performing a selection or identification of a model that predicts whether an automation process will succeed or fail. The specification must describe and support the claims such that the public is informed of the this claim limitation fails to comply with the written description requirement. For the purposes of examination, this claim limitation will be addressed accordingly in the context of the prior art.
Regarding Claims 7 and 17,
Both dependent claims recite “wherein the set of features comprise: total memory, free space, and total size”. However, the specification fails to provide support on how these three features are used with the plurality of prediction algorithms to generate a model that predicts whether an automation process will succeed or fail. Paragraph [0025] states: “Section 230 provides a graphical illustration of various factors and corresponding weights. For example, corresponding weights may indicate how often the corresponding feature was used in determining whether an automation is successful or a failure.”, which describes a weighted frequency of a feature, but the specification fails to describe how a weighted frequency will be used in the plurality of prediction algorithms to eventually result in performing a selection or identification of a model that predicts whether an automation process will succeed or fail. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is no support of this limitation present in the specification, this claim limitation fails to comply with the written description requirement. For the purposes of examination, this claim limitation will be addressed accordingly in the context of the prior art.
Regarding Claims 8 and 18,
wherein the plurality of prediction algorithms comprise logistic regression, linear discriminant analysis, K neighbors classifiers, decision tree classifier, and Gaussian”. However, the specification fails to provide support on how the execution of the plurality of prediction algorithms using the features from the respective dependent claims 4-7 and 14-17 would generate a model that predicts whether an automation process will succeed or fail. Paragraph [0025] states: “Section 220 provides a ranking for a set of Prediction Algorithms with a corresponding percentage. The percentage may represent a measure of accuracy. Section 230 provides a graphical illustration of various factors and corresponding weights. For example, corresponding weights may indicate how often the corresponding feature was used in determining whether an automation is successful or a failure.”, but the specification fails to describe the relationship between the ranking and the selection of an algorithm, as well as indicating whether this algorithm one or more of the plurality of the prediction algorithms, or whether it is an entirely different algorithm based on a majority result/ranking obtained from the plurality of the prediction algorithms. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is no support of this limitation present in the specification, this claim limitation fails to comply with the written description requirement. For the purposes of examination, this claim limitation will be addressed accordingly in the context of the prior art.
Regarding Claims 10 and 20,
Both independent claims recite the limitation “wherein the step of: predicting an outcome of the upcoming patching event based on the algorithm is based on a classification comprising success and failure”. However, the specification fails to indicate that the prediction outcome from the optimal prediction algorithm is a classification result indicating success or failure. Paragraphs [0005]-[0006] merely recite the above claim language verbatim and hence does not An embodiment of the present invention may predict whether an automation process will succeed or fail based on a classification. A decision tree graphic (or other representation) may be analyzed to then identify factors contributing to a success or failure. …”, but the specification fails to indicate that the prediction result is a classification indicating success or failure. Paragraphs [0031]-[0032] further describe the decision tree graphic, but these paragraphs also fail to associate the generation of the decision tree graphic as a result of a prediction algorithm: “Figure 3 is an exemplary decision tree graphic, according to an embodiment of the present invention. The exemplary decision tree illustrates various classification paths. According to an embodiment of the present invention, a decision tree may represent a hierarchical data structure of possible outcomes of a series of related choices. A decision tree typically starts with a single node, which branches into possible outcomes, each of which in turn may lead to additional nodes recursively until a class label or value has been reached. Once setup, decision tree model may act like a protocol in a series of conditions that produce a specific result from the input data.”. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is no support of this limitation present in the specification, this claim limitation fails to comply with the written description requirement. For the purposes of examination, this claim limitation will be addressed accordingly in the context of the prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult MPEP 2106 for more details of the analysis.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more than the abstract idea itself, and hence is not patent-eligible subject matter. 
Regarding Claim 1, 
Step 1: The claim recites a system, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim recites the following abstract ideas:
the computer processor array configured to perform the steps of: …
identifying a set of features relating to a patching automation process based on the historical patching data (Under its broadest reasonable interpretation, identifying (i.e., determining) a set of features relating to a patching automation process using historical patching data represents a decision-making process, which is a mental process (observations, evaluations, judgments, opinions) that is implementable in the human mind. See MPEP 2106.04(a)(2)(III).); …
comparing the plurality of prediction algorithms to identify an algorithm based on an accuracy metric (Under its broadest reasonable interpretation, performing a comparison of a plurality of prediction algorithms based on an accuracy metric to determine an algorithm represents a decision-making process, which is a mental process (observations, evaluations, judgments, opinions) that is implementable in the human mind. See MPEP 2106.04(a)(2)(III).); 
identifying a path for the predicted outcome that predispose into a failure state (Under its broadest reasonable interpretation in light of applicant’s specification paragraph [0031] and Figure 3, tracing through a classification failure path by identifying and recognizing different conditions and actions that can be taken (through accessing a decision tree or flowchart stored on a computer or a set of memorized steps and procedures) represents a decision-making process, which is a mental process (observations, evaluations, judgments, opinions) that is implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).), and
identifying one or more corrective actions specific to the upcoming patching event (Under its broadest reasonable interpretation, identifying (i.e., determining) one or more corrective actions specific to an upcoming (scheduled patching event) according to the identified classification failure path represents a decision-making process, which is a mental process (observations, evaluations, judgments, opinions) that is implementable in the human mind. See MPEP 2106.04(a)(2)(III).).  
Step 2A Prong 2: This claim further recites:
a memory component that stores server data and historical data (This claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.); 
an interactive interface that communicates with a user via a network communication (This claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.); and 
a computer processor array coupled to the memory component and the interactive interface (Under its broadest reasonable interpretation, a computer processor array is interpreted as a network of computer servers. Hence, this claim element (of an array of computer servers) is directed to mere instructions to apply a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.), 
the computer processor array configured to perform the steps of: 
accessing historical patching data from prior success and failure processes (This claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.); …
identifying and executing a plurality of prediction algorithms based on the set of features to generate a model that predicts whether an automation process will succeed or fail(Under its broadest reasonable interpretation in light of applicant’s specification paragraph [0025] and Figure 2, a predetermined plurality of prediction algorithms are present within a system, and are already trained and available for use. Hence, the ; …
identifying an upcoming patching event (Under its broadest reasonable interpretation, this claim element of identifying an upcoming patching event (through accessing a calendar or schedule residing on a computer) is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.); …
predicting an outcome of the upcoming patching event based on the algorithm (Under its broadest reasonable interpretation in light of applicant’s specification paragraph [0025] and Figure 2, using the predicted result of an algorithm (based on the plurality of prediction algorithms) to determine the path for the upcoming patching event is directed to mere instructions for applying a judicial exception. See MPEP 2106.05(f). This element also does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.); …
Step 2B: This claim further recites:
a memory component that stores server data and historical data (This claim element is directed to storing and retrieving information in memory (with the memory/storage location storing the server and historical data), which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.); 
an interactive interface that communicates with a user via a network communication (This claim element is directed receiving or transmitting data over a network (through the use of an interactive interface such as a web browser), which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.); and 
a computer processor array coupled to the memory component and the interactive interface (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.), 
the computer processor array configured to perform the steps of: 
accessing historical patching data from prior success and failure processes (This claim element is directed to storing and retrieving information in memory (with a memory/storage location storing the historical patching data), which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.); …
identifying and executing a plurality of prediction algorithms based on the set of features to generate a model that predicts whether an automation process will succeed or fail(The identifying aspect of the claim element (where the plurality of stored ; …
identifying an upcoming patching event (Under its broadest reasonable interpretation, this claim element of identifying an upcoming patching event (through accessing a calendar or schedule residing on a computer) is directed to storing and retrieving information in memory (with a memory/storage location storing the calendar or schedule information on a computer), which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.); …
predicting an outcome of the upcoming patching event based on the algorithm (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.); …
Regarding Claim 2, 
Step 1: The claim recites the system of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim further recites:
wherein the upcoming patching event comprises scheduled maintenance activity (This claim element places an additional limitation on the type of upcoming patching event (i.e., a scheduled maintenance activity), as well as generally linking the system to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).).  
Step 2B: This claim further recites:
wherein the upcoming patching event comprises scheduled maintenance activity (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding Claim 3, 
Step 1: The claim recites the system of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim further recites:
wherein the path comprise a decision tree graphic (This claim element places an additional limitation on the type of path (as one that is represented by a decision tree graphic), as well as generally linking the system to a technological environment. Type definitions and a .
Step 2B: This claim further recites:
wherein the path comprise a decision tree graphic (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding Claim 4, 
Step 1: The claim recites the system of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the set of features comprise: task type and activity date (This claim element places an additional limitation on the type of features (task type and activity date), as well as generally linking the system to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).).  
Step 2B: This claim further recites:
wherein the set of features comprise: task type and activity date (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding Claim 5, 
Step 1: The claim recites the system of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim further recites:
wherein the set of features comprise: data center and computer domain (This claim element places an additional limitation on the type of features (data center and computer domain), as well as generally linking the system to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).).  
Step 2B: This claim further recites:
wherein the set of features comprise: data center and computer domain (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding Claim 6, 
Step 1: The claim recites the system of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim further recites:
wherein the set of features comprise: computer name, computer manufacturer and computer model (This claim element places an additional limitation on the type of features (computer name, computer manufacturer, and computer model), as well as generally linking the system to a technological environment. Type definitions and a general association to a .  
Step 2B: This claim further recites:
wherein the set of features comprise: computer name, computer manufacturer and computer model (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding Claim 7, 
Step 1: The claim recites the system of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim further recites:
wherein the set of features comprise: total memory, free space and total size (This claim element places an additional limitation on the type of features (total memory, free space, and total size), as well as generally linking the system to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).).  
Step 2B: This claim further recites:
wherein the set of features comprise: total memory, free space and total size (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding Claim 8, 
Step 1: The claim recites the system of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim further recites:
wherein the plurality of prediction algorithms comprise logistic regression, linear discriminant analysis, K neighbors classifiers, decision tree classifier and Gaussian (Under its broadest reasonable interpretation, the term “Gaussian” is interpreted to mean a naïve Bayes classifier, which is a Gaussian-based classifier. The identification of a specific set of machine learning algorithms to represent a plurality of prediction algorithms (representing mere instructions of generic software components running on a generic computer system) is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception to a practical application. Furthermore, this claim element places an additional limitation to the type of prediction algorithms used in the system (logistic regression, linear discriminant analysis, K neighbors classifiers, decision tree classifier, and Gaussian), as well as generally linking the system to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).).  
Step 2B: This claim further recites:
wherein the plurality of prediction algorithms comprise logistic regression, linear discriminant analysis, K neighbors classifiers, decision tree classifier and Gaussian (This claim element is a well-known, understood, routine, and conventional activity, as it is well-known in the art that this set of machine learning algorithms (logistic regression, linear discriminant analysis, K neighbors classifiers, decision tree classifier, and Gaussian “naïve Bayes”) are prediction algorithms [Wakefield, Katrina, A Guide to Machine Learning Algorithms and their Applications, SAS UK, first published 3/6/2018, retrieved from web.archive.org (https://web.archive.org/web/20180306053604/https://www.sas.com/en_gb/insights/articles/analytics/machine-learning-algorithms.html), 4 pages; Section “A guide to machine learning algorithms and their applications”, 1st-4th paragraphs: “ … Machine learning is also often referred to as predictive analytics, or predictive modeling. … At its most basic, machine learning uses programmed algorithms that receive and analyse input data to predict output values within an acceptable range. … There are four types of machine learning algorithms: supervised, semi-supervised, unsupervised and reinforcement.” and Section “What are the most common and popular machine learning algorithms?, 1st paragraph: “Naïve Bayes Classifier Algorithm (Supervised Learning – Classification) … Logistic Regression (Supervised learning – Classification) … Decision Trees (Supervised Learning – Classification/Regression) … Nearest Neighbors (Supervised Learning) …”, with the fact that these four algorithms (logistic regression, K neighbors classifiers, decision tree classifier, Gaussian naïve Bayes) are indicated as being the most common and popular establishes these algorithms as well-known, understood, routine, and conventional activities.] [Michie et al., Machine Learning, Neural and Statistical Classification, February 17 1994, 298 pages; p.9 2.2 Examples of Classifiers/2.2.1 Fisher’s linear discriminants: “This is one of the oldest classification procedures, and is the most commonly implemented in computer packages. The idea is to divide sample space by a series of lines in two dimensions, planes in 3-D and, generally hyperplanes in many dimensions.”, with the fact that linear discriminant analysis is one of the oldest classification algorithms and is most commonly implemented as a computer software component establishes this algorithm as a well-known, understood, routine, and conventional activity.]. Hence, this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d); Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (fed. Cir. 2018).).  
Regarding Claim 9, 
Step 1: The claim recites the system of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim further recites:
wherein the one or more (This claim element of automatically executing one or more corrective actions is directed to mere instructions to apply a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).  
Step 2B: This claim further recites:
wherein the one or more (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding Claim 10, 
Step 1: The claim recites the system of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the step of: predicting an outcome of the upcoming patching event based on the algorithm is based on a classification comprising success and failure (Under its broadest reasonable interpretation in light of applicant’s specification paragraph [0025] and Figure 2, .  
Step 2B: This claim further recites:
wherein the step of: predicting an outcome of the upcoming patching event based on the algorithm is based on a classification comprising success and failure (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. Furthermore, as analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding Claim 11, 
Step 1: The claim recites a method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is similar in scope with Claim 1, and hence recites the same abstract ideas indicated in Claim 1 Step 2A Prong 1. Hence Claim 11 is also rejected under §101 using the same rationale provided in Claim 1 Step 2A Prong 1. 
Step 2A Prong 2: This claim is similar in scope with Claim 1, and hence recites the same claim elements as indicated in Claim 1 Step 2A Prong 2. Hence, Claim 11 is also rejected under §101 using the similar rationale provided in Claim 1 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 1, and hence recites the same claim elements as indicated in Claim 1 Step 2B. Hence, Claim 11 is also rejected under §101 using the similar rationale provided in Claim 1 Step 2B. 
Regarding Claim 12, 
Step 1: The claim recites the method of claim 11, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 11, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim is similar in scope with Claim 2, and hence recites the same claim elements as indicated in Claim 2 Step 2A Prong 2. Hence, Claim 12 is also rejected under §101 using the similar rationale provided in Claim 2 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 2, and hence recites the same claim elements as indicated in Claim 2 Step 2B. Hence, Claim 12 is also rejected under §101 using the similar rationale provided in Claim 2 Step 2B. 
Regarding Claim 13, 
Step 1: The claim recites the method of claim 11, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 11, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim is similar in scope with Claim 3, and hence recites the same claim elements as indicated in Claim 3 Step 2A Prong 2. Hence, Claim 13 is also rejected under §101 using the similar rationale provided in Claim 3 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 3, and hence recites the same claim elements as indicated in Claim 3 Step 2B. Hence, Claim 13 is also rejected under §101 using the similar rationale provided in Claim 3 Step 2B. 
Regarding Claim 14, 
Step 1: The claim recites the method of claim 11, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 11, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim is similar in scope with Claim 4, and hence recites the same claim elements as indicated in Claim 4 Step 2A Prong 2. Hence, Claim 14 is also rejected under §101 using the similar rationale provided in Claim 4 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 4, and hence recites the same claim elements as indicated in Claim 4 Step 2B. Hence, Claim 14 is also rejected under §101 using the similar rationale provided in Claim 4 Step 2B. 
Regarding Claim 15, 
Step 1: The claim recites the method of claim 11, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 11, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim is similar in scope with Claim 5, and hence recites the same claim elements as indicated in Claim 5 Step 2A Prong 2. Hence, Claim 15 is also rejected under §101 using the similar rationale provided in Claim 5 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 5, and hence recites the same claim elements as indicated in Claim 5 Step 2B. Hence, Claim 15 is also rejected under §101 using the similar rationale provided in Claim 5 Step 2B. 
Regarding Claim 16, 
Step 1: The claim recites the method of claim 11, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 11, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim is similar in scope with Claim 6, and hence recites the same claim elements as indicated in Claim 6 Step 2A Prong 2. Hence, Claim 16 is also rejected under §101 using the similar rationale provided in Claim 6 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 6, and hence recites the same claim elements as indicated in Claim 6 Step 2B. Hence, Claim 16 is also rejected under §101 using the similar rationale provided in Claim 6 Step 2B. 
Regarding Claim 17, 
Step 1: The claim recites the method of claim 11, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 11, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim is similar in scope with Claim 7, and hence recites the same claim elements as indicated in Claim 7 Step 2A Prong 2. Hence, Claim 17 is also rejected under §101 using the similar rationale provided in Claim 7 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 7, and hence recites the same claim elements as indicated in Claim 7 Step 2B. Hence, Claim 17 is also rejected under §101 using the similar rationale provided in Claim 7 Step 2B. 
Regarding Claim 18, 
Step 1: The claim recites the method of claim 11, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 11, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim is similar in scope with Claim 8, and hence recites the same claim elements as indicated in Claim 8 Step 2A Prong 2. Hence, Claim 18 is also rejected under §101 using the similar rationale provided in Claim 8 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 8, and hence recites the same claim elements as indicated in Claim 8 Step 2B. Hence, Claim 18 is also rejected under §101 using the similar rationale provided in Claim 8 Step 2B. 
Regarding Claim 19, 
Step 1: The claim recites the method of claim 11, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 11, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim is similar in scope with Claim 9, and hence recites the same claim elements as indicated in Claim 9 Step 2A Prong 2. Hence, Claim 19 is also rejected under §101 using the similar rationale provided in Claim 9 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 9, and hence recites the same claim elements as indicated in Claim 9 Step 2B. Hence, Claim 19 is also rejected under §101 using the similar rationale provided in Claim 9 Step 2B. 
Regarding Claim 20, 
Step 1: The claim recites the method of claim 11, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim is similar in scope with Claim 10, and hence recites the same claim elements as indicated in Claim 10 Step 2A Prong 2. Hence, Claim 20 is also rejected under §101 using the similar rationale provided in Claim 10 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 10, and hence recites the same claim elements as indicated in Claim 10 Step 2B. Hence, Claim 20 is also rejected under §101 using the similar rationale provided in Claim 10 Step 2B. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al., U.S. Patent 8,001,527, issued 8/16/2011 [hereafter referred as Qureshi] in view of Morris II et al., U.S. PGPUB 2016/0350671, published 12/1/2016 [hereafter referred as Morris], in further view of Brink, Robert Earl, U.S. PGPUB 2016/0343004, published 11/24/2016 [hereafter referred as Brink].
Regarding Claim 1, 
A system for predicting and preempting software patching failures, the system comprising: 
a memory component that stores server data and historical data (Qureshi Figure 1, elements 22, 24: examiner’s note: A meta-application residing on a server consisting of knowledge base and application model (Qureshi col.6 lines 23-30), where the knowledge base corresponds to “server data” (Qureshi col.6 lines 55-57) and an application model containing historical information regarding software deployments in a database/log files and aged telemetry data, which corresponds to “historical data” (Qureshi col.16 lines 26-34; Qureshi col.10 lines 48-53), where the knowledge base and databases are stored in computer storage devices (corresponding to “a memory component”; Qureshi col.5 lines 30-38).); 
an interactive interface that communicates with a user via a network communication (Qureshi Figure 1, element 29: examiner’s note: A GUI accessible over the Internet via a web browser (corresponding to “an interactive interface that communicates with a user via a network communication”; Qureshi col.75 line 63-col.76 line 15).); and 
a computer processor array coupled to the memory component and the interactive interface (Qureshi Figure 1, element 10: examiner’s note: A series of computer servers in a system, each of them represented by one or more general-purpose computers (i.e., containing processors and memory) and running the meta-application described in Qureshi col.6 lines 55-57, Qureshi col.65 lines 23-30, thus corresponding to “a computer processor array coupled to the memory component and the interactive interface” (Qureshi col.5 lines 30-46: “The various functions and methods described herein are preferably embodied within software modules executed by one or more general-purpose computers. … FIG. 1 illustrates a preferred embodiment of the invention, between comprising a meta-application 20 that monitors and manages 40 a deployment 10 (also referred to herein as a "managed application") of a software application hosted on one or more servers 12 over a computer network 5, such as a local or wide area network.”).), 
the computer processor array configured to perform the steps of: 
accessing historical patching data from prior success and failure processes (Qureshi Figure 1, elements 24, 30: examiner’s note: Accessing objects in an application model through a discovery process in order to be used by an analysis subsystem to perform analysis (Qureshi col.8 lines 59 – col.9 lines 44), where the application model objects contain history logs of successful/failure remedy outcomes (Qureshi col.69 lines 39-45) and aged-out telemetry data (Qureshi col.10 lines 48-53) (collectively corresponding to “accessing historical patching data from prior success and failure processes”) (Qureshi col.8 lines 59 – col.9 lines 44: “ … the meta-application conducts a "discovery“ process to populate the application model 24 with useful information about the deployment 10. … the application model 24 represents all of the objects of the deployment 10 (like software objects, servers, routers, storage subsystems, etc.) and all of the physical and logical dependencies of these objects. … The application model 24 also preferably contains information about what telemetry "metrics" are relevant to an object, as well as parameterized troubleshooting procedures ("unit tests"), or references to such procedures (which can reside elsewhere), that can be used to measure the health of an object. … As explained below, the application model 24 can be used by the analysis subsystem 30 and the automation subsystem 32 to dynamically obtain knowledge about the deployment 10, analyze the deployment 10 for the existence of problems, create deployment-specific plans for remedial actions against the deployment, and perform root cause analysis.”).); 
identifying a set of features relating to a patching automation process based on the historical patching data (Examiner’s note: Using a feature detector to analyze telemetry data to detect features (Qureshi col.10 lines 48-53), where the telemetry data is aged out on a periodic basis, thus corresponding to “identifying a set of features relating to a patching automation process based on the historical patching data” (Qureshi col.10 line 63–col.11 line 3: “The feature detector 36 continuously analyzes collected telemetry data to detect "features." As used herein, a feature is a condition or behavior of the managed application 10 that is known to be associated with a potential problem therewith. A feature can be benign, i.e., not in itself being unusual or anomalous. However, a feature often represents an unusual (but not necessarily problematic) condition or behavior of the deployment 10.”).); 
identifying and executing … prediction algorithm … based on the set of features to generate a model that predicts whether an automation process will succeed or fail(Qureshi col.35 lines 7-36: examiner’s note: Using a prediction algorithm within the analysis subsystem on the telemetry data (corresponding to “a set of features”) that represent future resource utilizations to perform predictions on an application model (corresponding to “based on the set of features to generate a model; Qureshi col.14 line 6-col.15 line 22) to predict the result of an automated process (Qureshi col.21 lines 48-56) through a root-cause analysis (Qureshi col.13 line 3-10), where the root cause analysis can trigger an automated process (Qureshi col.56 line 45-col.57 line 15) to perform remedies to resolve or prevent a resource or performance issue (corresponding to “a model that predicts whether an automation process will succeed or fail”) (Qureshi col.35 lines 7-36: “The meta-application 20 can use prediction methods for a variety of purposes associated with managing a deployment 10, such as predicting the exhaustion of fixed resources (e.g., disk space), optimizing resource utilization (together with “provisioning”), and performance optimization. … the analysis subsystem 30 predicts the future behavior of a state metric by computing a mathematical model of the metric's telemetry signal as a function of time, as described above in the Feature Detection section of the present application, and then simply computing the metric's value at a given future time t. … Future resource utilizations are used as the input to the provisioning algorithm instead of the current rates of resource utilization. This allows the meta-application 20 to better predict good distributions of resources for some time in the future, instead of an ideal distribution for the current situation. … ”).]); …
identifying an upcoming patching event (Qureshi col.15 lines 57 – col.16 lines 13: “When the meta-application 20 is initially installed, it auto-discovers most or all of the components of the deployment 10 using the abstract application model (G). A description of this set of components is then sent to the application model 24, which builds a complete context-sensitive model of the deployment (G*). … Then "empirical baselines" for each of these state metrics are chosen. The empirical baselines contain things like the initial set of state metrics important for this deployment, initial values for key system parameters such as … schedules for maintenance task appropriate for this deployment.”); 
predicting an outcome of the upcoming patching event based on the algorithm (Qureshi col.35 lines 7-36: examiner’s note: Using a prediction algorithm within the analysis subsystem on the telemetry data (corresponding to “a set of features”) that represent future resource utilizations to perform predictions whether a future deployment will succeed (corresponding to “predicting an outcome of the upcoming patching event based on a prediction algorithm”) (“The meta-application 20 can use prediction methods for a variety of purposes associated with managing a deployment 10 … the analysis subsystem 30 predicts the future behavior of a state metric by computing a mathematical model of the metric's telemetry signal as a function of time, as described above in the Feature Detection section of the present application, and then simply computing the metric's value at a given future time t. … Future resource utilizations are used as the input to the provisioning algorithm instead of the current rates of resource utilization. This allows the meta-application 20 to better predict good distributions of resources for some time in the future, instead of an ideal distribution for the current situation. … ”).); 
identifying a path for the predicted outcome that predispose into a failure state (Examiner’s note: The meta-application matching a logical combination of conditions representing a problem (corresponding to “the predicted outcome that predispose into a failure state”) to a remedy, and an encoded set of diagnostic troubleshooting methods, thus corresponding to “identifying a path for the predicted outcome that predispose into a failure state” (Qureshi col.73 lines 36-38: “If the meta-application 20 finds that a particular logical combination of conditions (i.e., a rule) exists, then the problem is matched and an associated remedy can be identified. ... These limitations can be substantially overcome by encoding diagnostic troubleshooting methods that human experts would use when confronted with one or more anomalous features or problems with the deployment 10.” and Qureshi col.74 lines 3-8: “A preferred method of encoding diagnostic troubleshooting methodologies involves creating troubleshooting decision trees in the form of computer-implemented flow charts, and then using a tool to programmatically convert the flow charts into encoded knowledge that can be used by the meta-application 20.”).); and 
identifying one or more corrective actions specific to the upcoming patching event (Qureshi col.12 lines 8-18: examiner’s note: Using a remedy selector to identify remedies to a problem (where a problem is defined in Qureshi col.6 lines 59-61: “… a “problem” is a known problematic condition or behavior of an application or application deployment …”), with the remedy selector corresponding to “identifying one or more corrective actions specific to the upcoming patching event” (“… the knowledge base 22 preferably stores 10 information about remedial actions, or "remedies," that may be performed to eliminate specific problems. Each remedy is stored in the local knowledge base 22 in association with a particular problem. In some cases, a detected problem has more than one remedy, and the remedy selector 40 determines the preferred order in which to execute the remedies (i.e., if the first remedy fails to correct the problem, then the second is executed; if the second remedy fails, then the third is executed; etc.).”).).  
While Qureshi teaches a prediction algorithm within the analysis subsystem that generates a model that predicts whether an automation process will succeed or fail, Qureshi does not explicitly teach
… a plurality of prediction algorithms based on the set of features … that predicts whether … will succeed or fail
Morris teaches
… a plurality of prediction algorithms based on the set of features … that predicts whether … will succeed or fail([Morris paragraph [0079]: examiner’s note: Training a plurality of sub-models comprising of classifiers or statistical models to produce a super-model to perform predictions of the outcome of interest (corresponding to “identifying and executing a plurality of prediction algorithms to generate a model”) (“With the feature data context values of the aggregated data set 190 being dynamically updated by the autonomous feature discovery process, a dynamic modeling method can be used to ensure that the modeling techniques used remain appropriate and most accurate for the changing data contexts that occur during continued operation of the operating system 110 or equipment 112. In order to accomplish this, a broadly stacked ensemble of different strong classifiers (or statistical models) based upon the determined configurations can be used as sub-models, and combined with a super-model for accurate prediction of the outcome of interest. … A plurality of varying machine learning models or classifiers can be trained in parallel based on the contextualization 186 for use as the sub-models.”).] [Morris paragraph [0027]: examiner’s note: Using a plurality of statistical techniques (where the statistical techniques are represented by machine learning algorithms as sub-models; Morris paragraph [0079], [0106]) to determine an outcome of interest (machine failure vs non-failure) (corresponding to “identifying and executing a plurality of prediction algorithms … predicts whether … succeed or fail”) (“The prediction methodology herein incorporates one or a plurality of statistical techniques to define the potential occurrence of an event or operational condition in need of monitoring. Included herein are methodologies for the prediction of a variety of predictions where a user would have need of predicting-that is, the "operational outcome of interest," which, in non-limiting examples include specific events (e.g., machine failure versus non-failure), ... .”).] [Morris paragraph [0070]: examiner’s note: Scoring generated features relevant to a context (Morris paragraph [0068]) to identify a set of features within a contextualization to be used for predicting the outcome of interest (corresponding to “…based on a set of features”) (“The generated features 180 are scored 182 to identify a reduced or smallest set of features that can be used to predict the operational outcome of interest.”), where the feature data can be based on historical knowledge (Morris paragraph [0084]).]);
Both Qureshi and Morris are analogous art since they both teach usage of predictive algorithms performing predictions for a successful or failure outcome of interest.
(Morris paragraph [0037]: “… the systems and methods of the present invention can … allow a multitude of variations of the generated data to be analyzed to determine which form (or configuration) of the generated data provides optimized predictions regarding the future operation of the operating system, hardware device, or machine. Using the inventive systems and methods a plurality of different statistical approaches can be applied to the contextualized operational data very rapidly, with the result being the substantially accurate identification of the appropriate actionable solution or information for the given operating system, hardware device, or machine under the circumstances relevant during that operational period, that is, substantially in real time. The automation process is not trivial due to the fact that operational contexts relating to the source data change continuously and, therefore, the automated solution of the present invention must adapt to changing operational and environmental conditions on the fly-that is, in real time-and adjust both selected analyzed data and statistical technique/s accordingly in order to maximize accuracy for each predicted event in real time.”). 
However, Qureshi in view of Morris does not explicitly teach
comparing the plurality of prediction algorithms to identify an algorithm based on an accuracy metric; 
Brink teaches
comparing the plurality of prediction algorithms to identify an algorithm based on an accuracy metric (Brink paragraph [0029]: “ … the machine learning engine 112 can employ a plurality of machine learning processes in relation to operation of at least one of the event manager 108 and the process manager 110. The quality of the machine learning process for a give operation can be analyzed, for example by a user via an interface, the machine learning engine 112, or other system 100 component. For example, an accuracy score can be determined by a user assessing the results of the machine learning engine 112. Accuracy scores of a variety of machine learning processes can be compared, and the most appropriate machine learning process can be determined. The most accurate process can be selected and employed for future use.”); 
Both Qureshi in view of Morris and Brink are analogous art since they both teach the usage of a plurality of machine learning algorithms.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to take the plurality of machine learning algorithms taught in Qureshi in view of Morris and determine an accuracy score for each algorithm taught in Brink to perform a comparison of the algorithms to perform a selection of an appropriate algorithm. The motivation to combine is taught in Brink, as different machine learning models may demonstrate better accuracy over others for certain data. Ranking a plurality of machine models allows a user to identify and select the most appropriate model based on a particular task specialty or performance need, such that selecting the most appropriate algorithm improves the corresponding required efficiency and performance of the system (Brink paragraph [0029]: “ … the machine learning engine 112 can employ a plurality of machine learning processes in relation to operation of at least one of the event manager 108 and the process manager 110. The quality of the machine learning process for a give operation can be analyzed, for example by a user via an interface, the machine learning engine 112, or other system 100 component. For example, an accuracy score can be determined by a user assessing the results of the machine learning engine 112. Accuracy scores of a variety of machine learning processes can be compared, and the most appropriate machine learning process can be determined. The most accurate process can be selected and employed for future use.”). 
Regarding Claim 2, Qureshi in view of Morris, in further view of Brink teaches
The system of claim 1, wherein the upcoming patching event comprises scheduled maintenance activity (Qureshi col.6 lines 47-50: examiner’s note: An orchestration module within the meta-application coordinating maintenance and software rejuvenation activities during the lifecycle of a managed application (Qureshi col.5 lines 6-11), thus corresponding to “the upcoming patching event comprises scheduled maintenance activity” (“The orchestration module 21 preferably performs scheduling and initiates occasional maintenance, security, backup, and software rejuvenation activities of the meta-application 20 and the managed application deployment 10.”).).  
Regarding Claim 3, Qureshi in view of Morris, in further view of Brink teaches
The system of claim 1, wherein the path comprise a decision tree graphic (Qureshi Figures 41, Figures 42; col.74 lines 3-55: “A preferred method of encoding diagnostic troubleshooting methodologies involves creating troubleshooting decision trees in the form of computer-implemented flow charts, and then using a tool to programmatically convert the flow charts into encoded knowledge that can be used by the meta-application 20 … Troubleshooting experts can use these "high-level decision factors,” … In this context, a high-level decision factor comprises a broad, high-level statement of the decision factor, suitable for human consumption. … FIG. 41 shows an example of a high-level flowchart that describes a diagnostic troubleshooting method for troubleshooting a component (e.g., a set of related objects) of an application model 24 for a deployment 10 of Microsoft Exchange.TM … FIG.42 shows a portion of the flowchart of FIG.41, magnified for ease of understanding.”).  
Regarding Claim 4, Qureshi in view of Morris, in further view of Brink teaches
The system of claim 1, wherein the set of features comprise: task type and activity date ([Qureshi col.34 lines 18-31: examiner’s note: Sample feature table extracted from telemetry data, where the “type” describes the method to detect the feature (corresponding to “wherein the set of features comprise: task type …”) (“A few examples of features are shown in the table below, for an embodiment in which the meta-application 20 monitors and manages a deployment 10 of Microsoft Exchange™. In the table, each row is a specific feature or "feature predicate" (explained below in the Problem Detection section). The "Name" is the name of the feature. The "Type" describes the method employed to detect the feature. The "Telemetry Meter" is the specific state metric from which the feature is detected.”)] [Qureshi col.33 lines 32-38: examiner’s note: Normalizing telemetry data to occur during a certain time period; in order to perform normalization, a timestamp needs to be associated with the telemetry data (with the timestamp denoting the date of occurrence or activity of the data, thus corresponding to “wherein the set of features comprise: … activity date”) (“ … the analysis subsystem 30 (preferably the feature detector 36) analyzes metrics' telemetry signals for each of a plurality of relevant time cycles (e.g., day, week, month, and year). A data set for each telemetry feed is preferably built, where the dimension representing time is normalized by computing the modulo of the time cycle. For example, Monday at 3 pm can be normalized to 3 pm on day 2 (assuming Sunday is day 1) for a one-week time cycle.”).]).  
Regarding Claim 5, Qureshi in view of Morris, in further view of Brink teaches
The system of claim 1, wherein the set of features comprise: data center and computer domain ([Qureshi col.34 lines 18-31: examiner’s note: Sample feature table extracted from telemetry data, with the “telemetry meter” column containing a descriptive representation of the Qureshi Figures 1, Figure 2, Figure 3; Qureshi col.13 lines 35-42) within certain site deployments (corresponding to “data center”; Qureshi Figure 2) (“A few examples of features are shown in the table below, for an embodiment in which the meta-application 20 monitors and manages a deployment 10 of Microsoft Exchange™. In the table, each row is a specific feature or "feature predicate" (explained below in the Problem Detection section). The "Name" is the name of the feature. The "Type" describes the method employed to detect the feature. The "Telemetry Meter" is the specific state metric from which the feature is detected.”).] [Qureshi col.23 lines 19-31: examiner’s note: The specific state metric from which the feature is detected can be collected on different servers (corresponding to “computer domain”) in different deployment sites (corresponding to “data center”), as shown in Qureshi Figure 2, thus corresponding to “wherein the set of features comprise: data center and computer domain” (“… the managed application 10 is provided in a distributed environment, and the meta-application 20 may reside on one or more servers that are physically remote from the managed application. In this arrangement, the points of measurement specification of telemetry (e.g., the one or more servers on which the meta-application 20 resides) and actual collection (e.g., the servers 12 containing components of the managed application 10) are different. In a preferred embodiment, the meta-application 20 specifies "what" is to be measured by gathering up all relevant information required to effect the measurement, conglomerating it into some structure or record (referred to herein as a "meter"), and transmitting that information to a point of data collection.”).]).  
Regarding Claim 7, Qureshi in view of Morris, in further view of Brink teaches
The system of claim 1, wherein the set of features comprise: total memory, free space and total size (Qureshi col.10 lines 3-13: examiner’s note: Telemetry metrics including available disk space, corresponding to “wherein the set of features comprise: … free space …”) (“The analysis subsystem 30 preferably includes a telemetry component 34 that monitors and collects data values of various state metrics associated with the managed deployment 10. The term "state metric," as used herein, refers to a characteristic, condition, or state that can be measured or tested to generate a data value. State metrics can be time-variant metrics, such as CPU utilization, available disk space, and service availability. A state metric data value refers to a data value of a particular state metric; for example, CPU utilization=90%, or service available="unavailable." The collected data is referred to herein as "telemetry" or "telemetry data."”).] [Qureshi col.35 lines 13-19: Telemetry metrics also include current disk usage (corresponding to “wherein the set of features comprise: total memory … and total size”, which under its broadest reasonable interpretation, “total size” and “total memory” are functionally equivalent) (“Predictions can be made about specific state metrics, the prediction of which might require multiple streams of telemetry. For example, a potential use of prediction is to predict the amount of free disk space given a list of disk performance metrics such as "disk writes/per second" or "current disk usage." In this example, several streams of disk-related telemetry would be used as input.”).]).  
Regarding Claim 9, Qureshi in view of Morris, in further view of Brink teaches
The system of claim 1, wherein the one or more (Qureshi col.5 lines 14-22: “Preferably, the meta-application is in charge of many of the system administrator activities associated with the managed application(s), including monitoring, updating, configuring, problem pinpointing, repairing, ongoing optimization, and protecting. In particular, the meta-application is preferably configured to quickly pinpoint the cause of a problem and then either automatically repair it or direct manual repair via a human being.” and Qureshi col.21 lines 48-56: examiner’s note: Using an automation subsystem to send deployment healing commands to an application platform, thus corresponding to “one or more corrective actions are automatically executed” (“The automation subsystem 32 can send deployment healing commands to the monitor 92 for healing the application platform 84. … The automation subsystem 32 can send healing commands to the monitor 94, which remotely executes them against the application platform 86.”).).  
Regarding Claim 10, Qureshi in view of Morris, in further view of Brink teaches
The system of claim 1, wherein the step of: predicting an outcome of the upcoming patching event based on the algorithm is based on a classification comprising success and failure ([Qureshi col.35 lines 7-36: examiner’s note: Using a prediction algorithm within the analysis subsystem on the telemetry data (corresponding to “a set of features”) that represent future resource utilizations to perform predictions whether a future deployment will succeed (corresponding to “predicting an outcome of the upcoming patching event based on the algorithm…”) (“The meta-application 20 can use prediction methods for a variety of purposes associated with managing a deployment 10 … the analysis subsystem 30 predicts the future behavior of a state metric by computing a mathematical model of the metric's telemetry signal as a function of time, as described above in the Feature Detection section of the present application, and then simply computing the metric's value at a given future time t. … Future resource utilizations are used as the input to the provisioning algorithm instead of the current rates of resource utilization. This allows the meta-application 20 to better predict good distributions of resources for some time in the future, instead of an ideal distribution for the current situation. … ”] [Morris paragraph [0027]: examiner’s note: Using a plurality of statistical techniques to determine an outcome of interest (machine failure vs non-failure) (corresponding to “predicting an outcome … is based on a classification comprising success and failure”) (“The prediction methodology herein incorporates one or a plurality of statistical techniques (where the statistical techniques are represented by machine learning algorithms as sub-models; Morris paragraph [0079], [0106]) to define the potential occurrence of an event or operational condition in need of monitoring. Included herein are methodologies for the prediction of a variety of predictions where a user would have need of predicting-that is, the "operational outcome of interest," which, in non-limiting examples include specific events (e.g., machine failure versus non-failure), ... .”).]).  
Regarding Claim 11, Qureshi teaches
A method for predicting and preempting software patching failures, the method comprising the steps of: 
accessing, via a memory interface, historical patching data from prior success and failure processes (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); 
identifying, via a computer processor, a set of features relating to a patching automation process based on the historical patching data (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); 
identifying and executing, via the computer processor, … prediction algorithm … based on the set of features to generate a model that predicts whether an automation process will succeed or fail(This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); … 
identifying, via the computer processor, an upcoming patching event (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); 
predicting, via the computer processor, an outcome of the upcoming patching event based on the algorithm (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); 
identifying, via the computer processor, a path for the predicted outcome that predispose into a failure state (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); and 
identifying, via the computer processor, one or more corrective actions specific to the upcoming patching event (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.).  
While Qureshi teaches a prediction algorithm within the analysis subsystem that generates a model that predicts whether an automation process will succeed or fail, Qureshi does not explicitly teach
… a plurality of prediction algorithms based on the set of features … that predicts whether … will succeed or fail
Morris teaches
… a plurality of prediction algorithms based on the set of features … that predicts whether … will succeed or fail(This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.);
Both Qureshi and Morris are analogous art since they both teach usage of predictive algorithms performing predictions for a successful or failure outcome of interest.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to substitute the predictive algorithm taught in the analysis subsystem of Qureshi with the plurality of predictive algorithms taught in Morris as a way to perform the predictions for a successful or failure outcome of interest. The motivation to combine is taught in Morris, as providing a plurality of predictive algorithms allows real-time adaptation to analyze a broader range of feature data, which improves real-time coverage of different operational contexts and maximizes accuracy of the predictions for the system (Morris paragraph [0037]: “… the systems and methods of the present invention can … allow a multitude of variations of the generated data to be analyzed to determine which form (or configuration) of the generated data provides optimized predictions regarding the future operation of the operating system, hardware device, or machine. Using the inventive systems and methods a plurality of different statistical approaches can be applied to the contextualized operational data very rapidly, with the result being the substantially accurate identification of the appropriate actionable solution or information for the given operating system, hardware device, or machine under the circumstances relevant during that operational period, that is, substantially in real time. The automation process is not trivial due to the fact that operational contexts relating to the source data change continuously and, therefore, the automated solution of the present invention must adapt to changing operational and environmental conditions on the fly-that is, in real time-and adjust both selected analyzed data and statistical technique/s accordingly in order to maximize accuracy for each predicted event in real time.”). 
However, Qureshi in view of Morris does not explicitly teach
comparing, via the computer processor, the plurality of prediction algorithms to identify an algorithm based on an accuracy metric; 
Brink teaches
comparing, via the computer processor, the plurality of prediction algorithms to identify an algorithm based on an accuracy metric (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); 
Both Qureshi in view of Morris and Brink are analogous art since they both teach the usage of a plurality of machine learning algorithms.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to take the plurality of machine learning algorithms taught in Qureshi in view of Morris and determine an accuracy score for each algorithm taught in Brink to perform a comparison of the algorithms to perform a selection of an appropriate algorithm. The motivation to combine is taught in Brink, as different machine learning models may demonstrate better (Brink paragraph [0029]: “ … the machine learning engine 112 can employ a plurality of machine learning processes in relation to operation of at least one of the event manager 108 and the process manager 110. The quality of the machine learning process for a give operation can be analyzed, for example by a user via an interface, the machine learning engine 112, or other system 100 component. For example, an accuracy score can be determined by a user assessing the results of the machine learning engine 112. Accuracy scores of a variety of machine learning processes can be compared, and the most appropriate machine learning process can be determined. The most accurate process can be selected and employed for future use.”). 
Regarding Claim 12, Qureshi in view of Morris, in further view of Brink teaches
The method of claim 11, wherein the upcoming patching event comprises scheduled maintenance activity (This claim limitation is similar in scope to a corresponding limitation in Claim 2, and hence is rejected under similar rationale.).  
Regarding Claim 13, Qureshi in view of Morris, in further view of Brink teaches
The method of claim 11, wherein the path comprise a decision tree graphic (This claim limitation is similar in scope to a corresponding limitation in Claim 3, and hence is rejected under similar rationale.).  
Regarding Claim 14, Qureshi in view of Morris, in further view of Brink teaches
The method of claim 11, wherein the set of features comprise: task type and activity date (This claim limitation is similar in scope to a corresponding limitation in Claim 4, and hence is rejected under similar rationale.).  
Regarding Claim 15, Qureshi in view of Morris, in further view of Brink teaches
The method of claim 11, wherein the set of features comprise: data center and computer domain (This claim limitation is similar in scope to a corresponding limitation in Claim 5, and hence is rejected under similar rationale.).
Regarding Claim 17, Qureshi in view of Morris, in further view of Brink teaches
The method of claim 11, wherein the set of features comprise: total memory, free space and total size (This claim limitation is similar in scope to a corresponding limitation in Claim 7, and hence is rejected under similar rationale.).  
Regarding Claim 19, Qureshi in view of Morris, in further view of Brink teaches
The method of claim 11, wherein the one or more (This claim limitation is similar in scope to a corresponding limitation in Claim 9, and hence is rejected under similar rationale.).  
Regarding Claim 20, Qureshi in view of Morris, in further view of Brink teaches
The method of claim 11, wherein the step of: predicting an outcome of the upcoming patching event based on the algorithm is based on a classification comprising success and failure (This claim limitation is similar in scope to a corresponding limitation in Claim 10, and hence is rejected under similar rationale.).  
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al., U.S. Patent 8,001,527, issued 8/16/2011 [hereafter referred as Qureshi] in view of Morris II et al., U.S. PGPUB 2016/0350671, published 12/1/2016 [hereafter referred as Morris], in further view of Brink, Robert Earl, U.S. PGPUB 2016/0343004, published 11/24/2016 [hereafter referred as Brink] as applied to Claims 1 and 11; in even further view of Shiina, Akiyoshi, JP2001350988 (Upgrading and Renewing System for Computer), published 12/21/2001 [hereafter referred as Shiina].
Regarding Claim 6, Qureshi in view of Morris, in further view of Brink as applied to Claim 1 teaches
The system of claim 1.  
Qureshi in view of Morris, in further view of Brink does not teach
wherein the set of features comprise: computer name, computer manufacturer and computer model.
Shiina teaches
wherein the set of features comprise: computer name, computer manufacturer and computer model (Examiner’s note: A system for perform computer upgrade requests (Shiina paragraph [0020]), where computer information such as computer name, manufacturer, and model number information is stored in a database as a way to identify hardware or software compatibility (Shiina paragraph [0009]) and possibly provide additional information through an internet search to remedy a compatibility issue (such as displaying a compatible computer part; Shiina paragraph [0045]), thus corresponding to “wherein the set of features comprise: computer name, computer manufacturer and computer model” (Shiina paragraph [0023]: “This system is provided with a computer information database 4 which stores computer model information and computer component information and compatibility information. In the computer information database 4, computer model information of each manufacturer is stored from the computer information input means 3. The stored information includes, for example, manufacturer name, name, model number, … The computer information database 4 stores computer component information of each manufacturer from the computer information input means 3.”).) ...  
	Both Qureshi in view of Morris, in further view of Brink and Shiina are analogous art since they both teach using feature information to determining and resolving upgrade compatibility.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to take the set of features taught in Qureshi in view of Morris, in further view of Brink and further update the set of features to include computer name, computer manufacturer, and computer model as taught in Shiina as a way to perform hardware and (Shiina paragraphs [0003]-[0006]: “ … the specifications required for computer models have also become higher, due to technological advances in hardware acceleration, particularly, technological advances such as CPU and memory, external connection interfaces, external storage devices and the like, version-up such as basic software (OS), progress of communication environment, and the like. … With such evolution of hardware and software, there is always a demand for replacement of users, but on the other hand, even if advanced processing by computers is not particularly performed, it is often applicable to old models. Also, there is often a case where an upgrade such as replacement of parts is sufficient without replacement of a new model. … However, today, there exist many types of computers for each manufacturer, and a new model is always on the market, and a large number of manufacturers exist. In addition, there is a number of parts that can be considered to be countless. The same parts of the same part manufacturer may be used on computers of different manufacturers. Since the number of components constituting these computers is enormous, and a high degree of expertise is required in selecting individual parts, it is almost impossible for a user to himself / herself be selected by himself / herself, and it is almost impossible for the user to perform all of the parts by himself / herself. …”, Shiina paragraph [0008]: “ … the technique disclosed herein is to produce customized specifications and specifications for each user.”, and Shiina paragraph [0011]: “It is also an object of the present invention to provide a system or a method capable of searching and determining the presence or absence of an inventory of parts, the price and delivery information of a part, or the like, or the information of each company, and searching and determining a suitable part while the user
searches and compares the information.”).
Regarding Claim 16, Qureshi in view of Morris, in further view of Brink teaches
The method of claim 11.
However, Qureshi in view of Morris, in further view of Brink does not teach
wherein the set of features comprise: computer name, computer manufacturer and computer model.
Shiina teaches 
wherein the set of features comprise: computer name, computer manufacturer and computer model (This claim limitation is similar in scope to a corresponding limitation in Claim 6, and hence is rejected under similar rationale.).  
	Both Qureshi in view of Morris, in further view of Brink and Shiina are analogous art since they both teach using feature information to determining and resolving upgrade compatibility.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to take the set of features taught in Qureshi in view of Morris, in further view of Brink and further update the set of features to include computer name, computer manufacturer, and computer model as taught in Shiina as a way to perform hardware and software compatibility checks and generated customized specifications that identify the parts that need to be upgraded (interpreted as a list of remedies). The motivation to combine is taught in Shiina, as a way to keep up with the high specifications for maintaining computer systems and for managing the different variations of compatibility of hardware and software based on computer model information, thereby providing an automated process of generating customized specifications that saves a user time in terms of identifying issues and providing remedies, (Shiina paragraphs [0003]-[0006]: “ … the specifications required for computer models have also become higher, due to technological advances in hardware acceleration, particularly, technological advances such as CPU and memory, external connection interfaces, external storage devices and the like, version-up such as basic software (OS), progress of communication environment, and the like. … With such evolution of hardware and software, there is always a demand for replacement of users, but on the other hand, even if advanced processing by computers is not particularly performed, it is often applicable to old models. Also, there is often a case where an upgrade such as replacement of parts is sufficient without replacement of a new model. … However, today, there exist many types of computers for each manufacturer, and a new model is always on the market, and a large number of manufacturers exist. In addition, there is a number of parts that can be considered to be countless. The same parts of the same part manufacturer may be used on computers of different manufacturers. Since the number of components constituting these computers is enormous, and a high degree of expertise is required in selecting individual parts, it is almost impossible for a user to himself / herself be selected by himself / herself, and it is almost impossible for the user to perform all of the parts by himself / herself. …”, Shiina paragraph [0008]: “ … the technique disclosed herein is to produce customized specifications and specifications for each user.”, and Shiina paragraph [0011]: “It is also an object of the present invention to provide a system or a method capable of searching and determining the presence or absence of an inventory of parts, the price and delivery information of a part, or the like, or the information of each company, and searching and determining a suitable part while the user
searches and compares the information.”).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al., U.S. Patent 8,001,527, issued 8/16/2011 [hereafter referred as Qureshi] in view .
Regarding Claim 8, Qureshi in view of Morris, in further view of Brink as applied to Claim 1 teaches
The system of claim 1, wherein the plurality of prediction algorithms comprise logistic regression, … decision tree classifier and Gaussian (Morris paragraph [0106]: A plurality of prediction algorithms (presented as sub-models) including logistic regression, decision trees, naïve Bayes (with the naïve Bayes being interpreted as corresponding to “Gaussian” under its broadest reasonable interpretation) (“The sub-models may be comprised of any suitable type of model or predictive analytics, such as regression models, random trees, random forest, naive Bayes, decision trees, support vector machines, logistic regression, pro bit regression, combinations thereof, or the like. In various embodiments, the processor(s) 200 may be configured to perform a PCA to identify those parameters (e.g., sensor data) from among a richer set of data that may be the most useful in predicting a particular operational outcome of interest.”).).  
However, Qureshi in view of Morris, in further view of Brink does not teach
wherein the plurality of prediction algorithms comprise … linear discriminant analysis, K neighbors classifiers, ...  
Feuz teaches
wherein the plurality of prediction algorithms comprise … linear discriminant analysis, K neighbors classifiers, ([Examiner’s note: A mechanism for ranking and selection of a plurality of machine-learning models (Feuz p.4 1st paragraph), where the machine-learning models Feuz p.14 4th paragraph: “In some implementations, the machine-learned model can be or include one or more nearest neighbor models such as, for example, k-nearest neighbor classifications models; k-nearest neighbors regression models…” and Feuz p.17 3rd paragraph: “In some implementations, the machine-learned model can perform one or more dimensionality reduction techniques such as, for example, principal component analysis; … linear discriminant analysis; …”).) ...  
	Both Qureshi in view of Morris, in further view of Brink and Feuz are analogous art since they both teach performing predictions using a plurality of prediction algorithms.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to take the plurality of prediction algorithms provided in Qureshi in view of Morris, in further view of Brink and include the additional linear discriminant and K neighbor algorithms indicated in Feuz to implement a modified version of the plurality of prediction algorithms. The motivation to combine is taught in Feuz, as different machine learning algorithms may perform certain tasks or handle certain input data better than other algorithms. Ranking a plurality of machine models allows a user to identify and select an optimal model based on a particular task specialty or performance need, such that the selection of an appropriate algorithm improves the corresponding required efficiency and performance of the system (Feuz p.8 3rd paragraph–p.9 1st paragraph: “The techniques of this disclosure enable app developers to use a combination of model providers to solve a single class of problem. For example, consider a situation where a model from one provider solves 95% of a certain object-detection problem well at reasonably low cost, while a model from another provider solves the remaining 5% of the problem at better performance but with higher cost. In such a situation, a discriminating machine learning model can be trained as a discriminator between the two kinds of data for the problem, such that the problem is routed to the appropriate provider to obtain quality results with optimal cost. The discriminating machine learning model can run on the consumer device, on the cloud, or it could have parts that run on both. … The ranking mechanism described herein automatically fine tunes over the particular data types for individual apps.”).
Regarding Claim 18, Qureshi in view of Morris, in further view of Brink as applied to Claim 1 teaches
The method of claim 11, wherein the plurality of prediction algorithms comprise logistic regression, … decision tree classifier and Gaussian (This claim limitation is similar in scope to a corresponding limitation in Claim 8, and hence is rejected under similar rationale.).  
However, Qureshi in view of Morris, in further view of Brink does not teach
wherein the plurality of prediction algorithms comprise … linear discriminant analysis, K neighbors classifiers, ...  
Feuz teaches
wherein the plurality of prediction algorithms comprise … linear discriminant analysis, K neighbors classifiers, (This claim limitation is similar in scope to a corresponding limitation in Claim 8, and hence is rejected under similar rationale.) ...  
Both Qureshi in view of Morris, in further view of Brink and Feuz are analogous art since they both teach performing predictions using a plurality of prediction algorithms.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to take the plurality of prediction algorithms provided in Qureshi in view of Morris, in further view of Brink and include the additional linear discriminant and K neighbor algorithms indicated in Feuz to implement a modified version of the plurality of prediction algorithms. The motivation to combine is taught in Feuz, as different machine learning models may perform certain tasks or handle certain input data better than others. Ranking a plurality of machine models allows a user to identify and select an optimal model based on a particular task specialty or performance need, where potentially selecting an appropriate algorithm improves (Feuz p.8 3rd paragraph–p.9 1st paragraph: “The techniques of this disclosure enable app developers to use a combination of model providers to solve a single class of problem. For example, consider a situation where a model from one provider solves 95% of a certain object-detection problem well at reasonably low cost, while a model from another provider solves the remaining 5% of the problem at better performance but with higher cost. In such a situation, a discriminating machine learning model can be trained as a discriminator between the two kinds of data for the problem, such that the problem is routed to the appropriate provider to obtain quality results with optimal cost. The discriminating machine learning model can run on the consumer device, on the cloud, or it could have parts that run on both. … The ranking mechanism described herein automatically fine tunes over the particular data types for individual apps.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/WILLIAM WAI YIN KWAN/
Examiner, Art Unit 2121



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121